Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed April 12, 2021 is acknowledged. Claim 3 is deleted.  Claims 6-7 and 14 are amended. Claims 14-18 and 23 are withdrawn. Claims 24-25 are added. 

2.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20210227) is/are removed/moot.

3.	Since the elected invention is free of prior art, Examiner has reconsidered the restriction requirement regarding the instant application and has decided to give an action on the merits for Claims 14-18 and 23. Now, Claims 1-2 and 4-25 are pending.

Allowable Subject Matter
4.	Claims 1-2 and 4-25 are allowed.

5.	The following is an examiner's statement of reasons for allowance:

Nakagawa discloses a one-part composition consisting of a crosslinkable silyl group-terminated vinyl polymer (I), a photoacid generator of tri(alkylphenyl)sulfonium hexafluoroantimonate, 3-glycidoxypropyltrimethoxysilane and Irganox 1010 (i.e., anti-ageing agent). The composition can be applied to a substrate using a 50-μm applicator, which is thus in a liquid form. ([0561]-[0563]) The crosslinkable silyl group-terminated vinyl polymer (I) is derived from the polymerization of butyl acylate, ethyl acrylate, 2-methoxyethyl acrylate in the presence of an initiator system containing CuBr, diethyl-2,5-dibromoadipate and pentamethyldiethylenetriamine to afford an alkenyl group-terminated polymer. The alkenyl group-terminated polymer is further hydrosilylated by dimethoxymethylsilane to afford the crosslinkable silyl group-terminated polymer. ([0517]-[0522]) Notably, one of ordinary skill in the art would know that the alkenyl groups in the polymer are derived from diethyl-2,5-dibromoadipate. The composition does not contain any hydrolytical condensation catalyst other than the foregoing photoacid generator. However, Nakagawa does not teach or fairly suggest the presently claimed at least bifunctional α-alkoxysilane compound.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
April 14, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765